 RUBIN LLC
 Paul A. Rubin
 Hanh V. Huynh
 345 Seventh Avenue, 21st Floor
 New York, New York 10001
 Tel: 212.390.8054
 Fax: 212.390.8064
 prubin@rubinlawllc.com
 hhuynh@rubinlawllc.com

 Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                     Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                         Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

                   DEBTOR’S REPLY IN FURTHER SUPPORT OF
              APPLICATION PURSUANT TO SECTIONS 327(E), 328(A), 330
              AND 1107(B) OF THE BANKRUPTCY CODE, BANKRUPTCY
           RULES 2014 AND 2016, AND LOCAL RULES 2014-1 AND 2016-1 FOR
      ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
         OF BLANK ROME LLP AS SPECIAL LITIGATION, REAL ESTATE, AND
        TAX COUNSEL EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

     Wansdown Properties Corporation N.V. (“Wansdown” or the “Debtor”) by and through its

undersigned counsel respectfully submits this reply in further support of its application (the

“Application”) for entry of an order authorizing the Debtor to retain Blank Rome LLP (“Blank

Rome”) as special litigation, real estate, and tax counsel, nunc pro tunc to the Petition Date (as

defined herein) pursuant to sections 327(e), 328(a), 330 and 1107(b) of title 11 of the United States

Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules
for the Southern District of New York (the “Local Rules”) and in response to the objection (the

“Objection”) filed by Azadeh Nasser Azari filed on October 28, 2019 [ECF No. 15].

                                   PRELIMINARY STATEMENT

        1.      The motive behind Azari’s Objection is blatant. Azari is not considering the best

interest of all creditors. Rather, in order to protect herself, Azari is seeking to intimidate the debtor-

in-possession from carrying out its fiduciary duties. For example, Azari would like this Court to

deny the Application, even though Blank Rome, due to its long history with the matters for which

it is to be employed, is in a unique position to preserve and protect the estate with respect to those

matters. If the Application is denied, the estate will lose the valuable experience and knowledge

Blank Rome brings to the table, which certainly would be detrimental to the estate and the very

creditors that Azari alleges will be harmed by Blank Rome’s retention.

        2.      The Objection is replete with inaccuracies and numerous baseless allegations, many

of which have nothing to do with the retention of Blank Rome. At bottom, Azari argues that Blank

Rome should not be retained because (a) there is no litigation pending by or against the Debtor,

(b) the Debtor seeks to relitigate the validity of Azari’s judgment, (c) there is no purpose for this

bankruptcy case, and (d) payment of professional fees will reduce the amount available to

unsecured creditors.

        3.      First, the Debtor is seeking to retain Blank Rome as special litigation, tax and real

estate counsel and not solely as special litigation counsel. However, Blank Rome’s retention as

special litigation counsel is particularly important to this case, because notwithstanding the fact

that the Debtor is no longer a party to the third-party complaint between Azari and Pelmadulla

Stiftung, the Debtor’s sole shareholder, that action still affects the rights and property of the

Debtor, particularly the town house located at 29 Beekman Place, New York, NY (the “Town

House”). See Objection ¶ 31; Mobargha Decl., Ex. 8 [ECF No. 16-8]. To the extent Pelmadulla


                                                    2
has liability to Azari, Pelmadulla is required to “dispose of the necessary liquid assets to make

payment thereof.” See Mobargha Decl., Ex. 7 at 1 [ECF No. 16-7]. The primary, if not only, asset

of Pelmadulla to liquidate is its interest in the Debtor. Blank Rome has the most familiarity with

the Town House and that certain Residential Contract of Sale with 29 Beekman Corp. (the

“Buyer”) and is best placed to protect the Debtor’s rights with respect to its primary asset. A copy

of the Residential Contract of Sale is attached as Exhibit A.

       4.      Second, the debtor-in-possession, as estate representative, is not seeking to re-

litigate whether the confession of judgment is valid. Rather, the debtor in possession intends to

seek entry of a judgment avoiding a transfer of property to Azari that was not for reasonably

equivalent value. Therefore, theories sounding in collateral estoppel and res judicata simply are

unavailable to Azari to preclude prosecution of a fraudulent conveyance claim by the debtor in

possession. This is clearly so, as the prepetition debtor could not have pursued a fraudulent

conveyance claim against Azari, as that is (outside of bankruptcy) a remedy reserved for creditors.

In contrast, the Debtor, in its capacity as a debtor in possession, with the powers and duties of a

trustee, has the standing and the ability to bring the avoidance action that was unavailable to the

prepetition debtor.

       5.      Third, the primary cause for the filing of this case was to: (a) stop a sheriff’s fire

sale that would have sold the Town House at a depressed price, (b) facilitate the sale of the Town

House to the Buyer in an organized process designed to maximize value, and (c) use a collective

process (chapter 11) to ensure that similarly-situated former employees of the Debtor, who may

hold claims against the Debtor, receive similar treatment. After marketing the Town House for

over a year without receipt of any worthwhile offers, the prepetition debtor identified a buyer

ready, willing and able to purchase the property that was prepared to, and indeed has, deposited




                                                 3
$1,030,000 to secure its performance. Contrary to any other assertion, the Debtor expects to file

its chapter 11 plan and disclosure statement this month.

       6.      Fourth, the proposed sale will provide the Debtor with sufficient funds to pay

creditors and professional fees. Indeed, it is expected that all creditors with allowed claims – other

than perhaps insiders – will be paid in full. To the extent Azari’s claim survives as an allowed

secured claim, it will be paid in full after the proposed sale to the Buyer is closed.

       7.      Courts disfavor parties, like Azari, that try to manipulate the process and object to

the employment of an estate professional for strategic reasons. In such circumstances, courts apply

a heightened scrutiny to such objections. See Nisselson v. Wong (In re Best Craft Gen. Contractor

& Design Cabinet, Inc.), 239 B.R. 462, 470–71 (Bankr. E.D.N.Y. 1999) (“We are cognizant of the

guidance provided by the Second Circuit, which generally disfavors disqualification as a drastic

measure that should be avoided unless absolutely necessary. In fact, motions for disqualification

are frequently viewed with a certain amount of skepticism, as they can be used solely for tactical

reasons.”). This Court should overrule Azari’s ill-conceived objection, and should approve the

Application to ensure that the Debtor has effective representation by counsel particularly suited

for the tasks at hand.

                                           ARGUMENT

I.     The Employment of Blank Rome is in the Best Interest of the Estate

       8.      Azari’s argument that the employment of Blank Rome does not benefit the estate

is disingenuous at best and blatantly misleading at worst.

       9.      The determination of whether an attorney’s retention benefits a debtor’s estate is

“gauged by needs of the estate and whether it is directly related to the debtor in possession’s

performance of duties under the bankruptcy code.” In re Estate of LaRosa, 364 B.R. 612, 617




                                                  4
(Bankr. N.D.W. Va. 2007). Here, as is more fully set forth below, Blank Rome’s retention is

necessary and proper and in the best interest of the Debtor, the creditors and the estate.

II.     Blank Rome’s Retention is Necessary Based on the Debtor’s Need for Tax and Real
        Estate Counsel

        10.     Azari inexplicably ignores that Blank Rome is being proposed as special tax and

real estate counsel, as well as special litigation counsel, based on its expertise in each subject

matter and experience handling such matters for the debtor and debtor in possession. Section

327(e) of the Bankruptcy Code allows a debtor to employ counsel for a specified special purpose

to avoid the significant additional costs in requiring bankruptcy counsel employed under section

327(a) to “get up to speed” on legal issues facing the debtor which are outside of the purview of

general bankruptcy counsel. See Film Ventures Int’l, Inc. v. Asher (In re Film Ventures Int’l.,

Inc.), 75 B.R. 250, 252 (B.A.P. 9th Cir. 1987) (affirming approval of retention of special counsel,

and noting that special counsel “was most familiar with the litigation and his employment avoided

unneeded duplication of costs and legal fees which would otherwise have been incurred if new

counsel had been hired”); In re Goldstein, 383 B.R. 496, 501 (Bankr. C.D. Cal. 2007) (“[W]hen

counsel is very familiar with the [matter] because counsel has previously performed legal services

for the debtor, it is obvious that the continuation of counsel's special services is in the best interest

of the estate.”).

        11.     These are the very reasons the Debtor seeks to employ Blank Rome in this case.

Blank Rome is intimately familiar with the efforts to sell the Debtor’s primary asset and the

Debtor’s tax attributes and tax ramifications resulting from the sale that need to be addressed in a

chapter 11 plan. Additionally, the Debtor’s general bankruptcy counsel does not regularly employ

attorneys with specialized expertise in real estate and tax law.




                                                   5
III.      Retention of Special Litigation Counsel is Necessary and in the Best Interest of
          Creditors

          12.   Ironically, parts of Azari’s objection actually provide support for the retention of

Blank Rome as special litigation counsel by the Debtor. Given the long and contentious history

of the dispute as described by Azari, the best interests of creditors and the estate are best served

by the continued retention of counsel that is well-versed in the matters that have been litigated. By

avoiding the learning-curve expense attached to bringing in new counsel, the estate should enjoy

significant cost savings. See In re Nat’l Century Fin. Enterprises, Inc., 298 B.R. 124, 132 (Bankr.

S.D. Ohio 2003) (counsel for noteholders retained as special counsel to debtors to bring avoidance

and other actions on which debtors and noteholders shared identity of interest; “retention ... would

avoid unnecessary duplication of legal services and expenses”); Nat’l Westminster Bank USA v.

Yaeger (In re RPC Corp.), 114 B.R. 116, 120 (M.D.N.C. 1990) (“Limited retention of the firm

would therefore save the estate ‘the added expense that would be generated by retention of counsel

unfamiliar with the facts and proceedings.’”) (quoting In re Iorizzo, 35 B.R. 465 (Bankr. E.D.N.Y.

1983)).

          13.   Likewise, the debtor in possession has an obligation to pursue actions that are in

the best interests of creditors and the estate. See Commodore Int’l Ltd. v. Gould (In re Commodore

Int’l Ltd.), 262 F.3d 96, 99 (2d Cir. 2001) (“The [debtor in possession] has an obligation to pursue

all actions that are in the best interests of creditors and the estate.”). Here, an action to avoid the

transfer to Azari is consistent with duties of a debtor in possession, acting as a trustee for the

benefit of creditors and the estate. To the extent the Debtor prosecutes a fraudulent conveyance

action against Azari, such action would be distinctly different from actions previously commenced

by the prepetition debtor in two primary respects: (a) the estate would not be “relitigating” the

issue of whether Mr. Golsorkhi was authorized to enter the confession of judgment, and (b) any



                                                  6
recovery belongs to the estate and not the prepetition debtor. See, e.g., The Official Comm. of

Unsecured of Cybergenics Corp. v. Chinery (In re Cybergenics Corp.), 226 F.3d 237, 243 (3d Cir.

2000) (holding that a debtor in possession wields section 544(b) avoidance powers for the benefit

of the creditors); Yellowhouse Mach. Co. v. Mack (In re Hughes), 704 F.2d 820, 822 (5th Cir.

1983) (“[I]t is for the benefit of creditors, and not its own benefit, that a debtor-in-possession

wields the preference avoiding powers of a trustee.”).

IV.    Strategic Objections to Retention Applications are Disfavored

       14.     It is not surprising that Azari would try to prevent Blank Rome’s retention, as she

is the subject of potential litigation in this case. As this Court and others have recognized, courts

in the Second Circuit disfavor efforts to disqualify counsel based on strategic motives.

       15.     Objections to retention motions that are “interposed for [the] tactical purpose[]” of

separating a party from the attorneys best able to advocate on its behalf are properly viewed with

skepticism. See generally, Sumitomo Corp. v. J. P. Morgan & Co., No. 99 CIV. 4004 (JSM), 2000

WL 145747, at *3 (S.D.N.Y. Feb. 8, 2000); see also Bd. of Ed. of City of New York v. Nyquist, 590

F.2d 1241, 1246 (2d Cir. 1979) (“Motions to disqualify counsel are generally viewed with disfavor

because disqualification has an immediate adverse effect on the client by separating him from

counsel of his choice, and because disqualification motions are often interposed for tactical

reasons.”). The law is clear that a debtor’s choice of counsel should be disturbed only in the

“rarest” cases. See generally, In re Enron Corp., No. 01-16034(AJG), 2002 WL 32034346, at *5

(Bankr. S.D.N.Y. May 23, 2002), aff’d, No. 02 CIV. 5638 (BSJ), 2003 WL 223455 (S.D.N.Y. Feb.

3, 2003). Courts give “great deference” to the Debtor’s choice of counsel. This is not one of those

cases in which a debtor’s choice of counsel should be set aside as there is no reason to deny the

Application. Blank Rome does not hold an adverse interest to the estate with respect to matters




                                                 7
regarding which it is to be engaged, and, as set forth above, its retention is in the best interest of

the creditors and the estate.

       16.      Accordingly, the Application should be granted in its entirety

V.     The Debtor in Possession has the Ability to Pursue Avoidance Actions

       17.      Azari argues that there is no purpose to retaining Blank Rome because the Debtor

cannot challenge the validity of the judgment or its amount. In essence, viewing the Objection in

its best light, Azari is essentially contending that collateral estoppel prohibits the debtor in

possession from asserting a claim of actual or constructive “fraud” against Azari. Objection ¶ 32.

Azari is mistaken, and her argument is fundamentally flawed.

       18.      The Debtor is not seeking to retain Blank Rome to challenge the validity of the

judgment or its amount. Rather, Debtor is seeking to retain Blank Rome to avoid a fraudulent

transfer—the execution of the confession of judgment—pursuant to section 544(b) of the

Bankruptcy Code and New York’s Uniform Fraudulent Conveyance Law (the “UFCA”). This

was not a cause of action ever available to the prepetition debtor.

       19.      Under New York law, collateral estoppel applies when (1) the issue to be decided

in the second action is “identical to an issue necessarily decided in the earlier proceeding,” and

(2) the party against whom collateral estoppel is asserted had “a full and fair opportunity to litigate

the issue in that earlier proceeding.” Hill v. Coca Cola Bottling Co. of New York, 786 F.2d 550,

552 (2d Cir. 1986). This test cannot be met because the issue of whether the confession of

judgment constituted a fraudulent transfer under the UFCA is clearly not identical to the issue of

whether a confession of judgment may be vacated under New York’s Civil Practice Law and Rules

(the “CPLR”).

       20.      The issues litigated by the prepetition debtor concerned whether the confession of

judgment could be vacated under the CPLR due to misconduct, a lack of authority, or for fraud


                                                  8
and collusion. Objection ¶¶ 17 and 20. By contrast, a transfer may be set aside under the UFCA

if it was made with actual intent to hinder, delay, or defraud creditors or if it was made for less

than reasonably equivalent value at a time when the transferee was (1) insolvent, (2) a defendant

in action for money damages, (3) left with unreasonably small capital, or (4) about to incur debts

they could not pay. N.Y. Debt. & Cred. Law §§ 273-276. There are no common issues of material

fact or law between these causes of action. See, e.g., Weiss v. Manfredi, 639 N.E.2d 1122, 1123

(N.Y. 1994) (finding no collateral estoppel between a prior cause of action to vacate a settlement

for fraud or collusion and a subsequent cause of action for malpractice in the entry of the

settlement).

       21.     Most importantly, prior to the filing of the petition, the prepetition debtor did not

have the standing, capacity or authority to bring a fraudulent transfer action under applicable New

York law, since the UFCA only allows a creditor to avoid a fraudulent transfer. See N.Y. Debt.

& Cred. Law §§ 278-279. A debtor in possession, on the other hand, as distinguished from the

prepetition debtor, has the standing, capacity and authority to bring such an action by virtue of

sections 544(b) and 1107(a) of the Bankruptcy Code, and then only for the benefit of its creditors.

See Cybergenics, 226 F.3d at 243-44 (discussing the nature of section 544 actions). As the

Cybergenics court noted, such actions are not property of the estate and are distinct from “the

prepetition debtor’s causes of action that become property of the estate upon the filing of the

bankruptcy petition.” Id.

       22.     Additionally, principles of res judicata would not bar a potential fraudulent transfer

action in this case. Res judicata applies when “1) the prior decision was a final judgment on the

merits, 2) the litigants were the same parties, 3) the prior court was of competent jurisdiction, and




                                                 9
4) the causes of action were the same.” Corbett v. MacDonald Moving Servs., Inc., 124 F.3d 82,

88 (2d Cir. 1997). Here, both factors 2 and 4 are not satisfied.

        23.     As noted above, a cause of action seeking to avoid a fraudulent transfer is distinct

and separate from the issues previously litigated between Azari and the prepetition debtor.

Therefore, factor 4 is not satisfied.

        24.     Factor 2 is also not satisfied because the debtor in possession is not the same party

as the prepetition debtor for purposes of avoidance actions. Whether the debtor in possession is

treated as the same party as the debtor depends on the specific issue being addressed. For example,

with respect to contracts and claim objections, the debtor in possession is considered the same

entity as the debtor. See N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513, 528 (1984) (“For [contract

rejection] purposes, it is sensible to view the debtor-in-possession as the same ‘entity’ which

existed before the filing of the bankruptcy petition.”); In re Leroux, 216 B.R. 459, 469–70 (Bankr.

D. Mass. 1997) (debtor and debtor in possession were same parties for purposes of claim

objection). However, for other purposes, the debtor in possession and debtor are treated as distinct

legal entities. For example, when determining whether the debtor in possession is the “insured”

under a prepetition insurance policy for purposes of determining if the insured v. insured exclusion

applies, Fed. Ins. Co. v. Cont’l Cas. Co., No. 2:05-CV-305, 2006 WL 3386625, at *13 (W.D. Pa.

Nov. 22, 2006), or when determining whether a set-off may be taken, Gordon Sel-Way, Inc. v.

United States (In re Gordon Sel-Way, Inc.), 270 F.3d 280, 290 (6th Cir. 2001), the prepetition

debtor and the debtor in possession are treated as separate entities.

        25.     In Gordon Sel-Way, the debtor became entitled to a tax refund after confirmation

of its plan. Id. at 283. The IRS also had a prepetition claim against the debtor and argued that the

debts should be set off. Id. The court noted the rule that a prepetition claim could not be set off




                                                 10
against a postpetition claim in part because the prepetition debtor and the postpetition debtor in

possession are not the same entity, meaning there is no mutuality. Id. at 290. The same logic

applies to res judicata, as, like a setoff, it requires mutuality. Further, allowing a prepetition debtor

to bind a debtor in possession with respect to avoidance actions would frustrate the purposes of

the avoidance powers granted under the Bankruptcy Code. A debtor in possession acts as a

fiduciary for its creditors and wields the avoidance powers for their benefit. Cybergenics, 226 F.

3d at 234. If a prepetition debtor could frustrate the ability of a debtor in possession (and its

successors, such as a trustee or the creditors’ committee) to bring avoidance actions through res

judicata, it would undermine one of the important functions of the Bankruptcy Code and a key

source of recoveries for unsecured creditors.

         26.      Further, the debtor-in-possession is not in privity with the prepetition entity for

purposes of res judicata. Res judicata also applies to those that are in privity with a party to the

previous action. In re Worldcom, Inc., 401 B.R. 637, 649 (Bankr. S.D.N.Y. 2009) (citing cases).

A party is in privity with another party “when (1) there is substantial identity of the incentives of

the earlier party with those of the party against whom res judicata is asserted, (2) the party in the

second action was adequately represented in the first action by another vested with the authority

of representation; (3) there are successors to a property interest; (4) the party to the second action

controls the first action although not a formal party to it; or (5) the party was a co-party to a prior

action.” Id. (internal citations and quotations omitted).

         27.      For many matters, the debtor in possession1 or trustee, as the successor to the

prepetition debtor’s property, will be in privity with the prepetition debtor. Edleman v. McMullin



1
          Under section 1107 of the Bankruptcy Code, the debtor in possession is granted the majority of rights and
duties as the trustee. With respect to avoidance actions, a debtor in possession occupies more of the role of the trustee.
See, e.g., Cybergenics Corp., 226 F.3d at 243 (holding that a debtor in possession wields section 544(b) avoidance


                                                           11
Orchards (In re Silver Mill Frozen Foods, Inc.), 32 B.R. 783, 785 (Bankr. W.D. Mich. 1983).

Such privity, however, is not complete. Id. With respect to fraudulent transfer claims brought

under section 544 of the Bankruptcy Code, a debtor in possession or trustee is not in privity with

the prepetition debtor because none of the factors are met.

         28.      Factors 4 and 5 clearly are not satisfied because there is no debtor in possession or

trustee prior to the petition date. No estate exists, and therefore it has no representative prior to

the petition date. See In re Worldcom, Inc., 401 B.R. at 650 (holding that trustee could not be a

co-party or assert control since estate did not exist at time of litigation).

         29.      Factor 1 is not satisfied because there is a distinct divergence of incentives between

the prepetition debtor and the debtor in possession or trustee postpetition. A prepetition debtor is

incentivized to act in its own interest while a debtor in possession or trustee managing a bankruptcy

estate is incentivized to maximize the value of the estate for the benefit of all creditors. In re

Worldcom, Inc., 401 B.R. at 650. This reasoning also applies to factor 2 because the divergent

incentives mean that the prepetition debtor was not adequately representing the interest of the

debtor in possession or trustee. Id. Additionally, the prepetition debtor cannot set aside its own

transfer as fraudulent, so it would be impossible for the prepetition to debtor to represent the debtor

in possession or trustee’s interests in this respect.

         30.      Factor 3 is not satisfied because the debtor in possession or trustee is not a successor

to a cause of action under state law to avoid a fraudulent transfer. “This is because the right to

avoid and recover fraudulent transfers outside of bankruptcy belongs to the creditors, and not to

the debtor.” DeGiacomo v. Tobins (In re Upper Crust, LLC), 554 B.R. 23, 32 (Bankr. D. Mass.

2016). The debtor in possession or trustee only succeeds to the property of the estate and the


powers for the benefit of the creditors); Hughes, 704 F.2d at 822 (“[I]t is for the benefit of creditors, and not its own
benefit, that a debtor-in-possession wields the preference avoiding powers of a trustee.”).


                                                           12
property of the estate only consists of the debtor’s interests in property. 11 U.S.C. § 541. Since

state law avoidance actions do not belong to the debtor, the debtor in possession or trustee is not a

successor of the prepetition debtor to those interest. See Cybergenics Corp., 226 F.3d at 243-44

(holding that section 544(b) actions are not property of the estate); Upper Crust, LLC, 554 B.R. at

32 (holding that avoidance claims are not property of the estate); cf. Worldcom, 401 B.R. at 651

(holding that the trustee is not a successor of the debtor to preference actions).

       31.     Because collateral estoppel and res judicata are inapplicable, the Debtor should be

authorized to retain Blank Rome as special litigation counsel.

                                          CONCLUSION

       For all of the foregoing reasons, the Objection should be overruled and the Application to

retain Blank Rome as special litigation, real estate and tax counsel should be granted.

Dated: New York, New York
       November 6, 2019

                                                       RUBIN LLC

                                                       By:    /s/ Paul A. Rubin
                                                              Paul A. Rubin
                                                              Hanh V. Huynh

                                                       345 Seventh Avenue, 21st Floor
                                                       New York, New York 10001
                                                       Tel: 212.390.8054
                                                       prubin@rubinlawllc.com
                                                       hhuynh@rubinlawllc.com




                                                 13
EXHIBIT A
